

113 SCON 26 IS: Recognizing the need to improve physical access to many federally funded facilities for all people of the United States, particularly people with disabilities.
U.S. Senate
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. CON. RES. 26IN THE SENATE OF THE UNITED STATESNovember 21, 2013Mr. Blumenthal (for himself and Mr. Murphy) submitted the following concurrent resolution; which was referred to the Committee on Health, Education, Labor, and PensionsCONCURRENT RESOLUTIONRecognizing the need to improve physical
		  access to many federally funded facilities for all people of the United States,
		  particularly people with disabilities.Whereas, in 2012, 12 percent of the civilian population in the United States reported having a disability;Whereas, in 2012, 16 percent of veterans, amounting to
			 more than 3,500,000 people, received service-related disability benefits;Whereas, in 2011, the percentage of working-age people in the United States who reported
			 having a work limitation due to a disability was 7 percent, which  is a 20-year high;Whereas the Act entitled An Act to insure that
			 certain buildings financed with Federal funds are so designed and constructed
			 as to be accessible to the physically handicapped, approved August 12,
			 1968 (42 U.S.C. 4151 et seq.) (referred to in this preamble as the
			 Architectural Barriers Act of 1968), was enacted to ensure that
			 certain federally funded facilities are designed and constructed to be
			 accessible to people with disabilities and requires that physically handicapped
			 people have ready access to, and use of, post offices and other Federal
			 facilities;Whereas automatic doors, though not mandated by either the
			 Architectural Barriers Act of 1968 or the Americans with Disabilities Act of
			 1990 (42 U.S.C. 12101 et seq.), provide a greater degree of self-sufficiency
			 and dignity for people with disabilities and the elderly, who may have limited
			 strength to open a manually operated door;Whereas a report commissioned by the Architectural and
			 Transportation Barriers Compliance Board (referred to in this preamble as the
			 Access Board), an independent Federal agency created to ensure
			 access to federally funded facilities for people with disabilities, recommends
			 that all new buildings for use by the public should have at least one automated door
			 at an accessible entrance, except for small buildings where adding such doors may be a financial hardship for the owners of the buildings;Whereas States and municipalities have begun to recognize
			 the importance of automatic doors in improving accessibility;Whereas the laws of the State of Connecticut require
			 automatic doors in certain shopping malls and retail businesses, the laws of
			 the State of Delaware require automatic doors or calling devices for newly
			 constructed places of accommodation, and the laws of the District of Columbia
			 have a similar requirement;Whereas the Facilities Standards for the Public Buildings
			 Service, published by the General Services Administration, requires automation of
			 at least one exterior door for all newly constructed or renovated facilities
			 managed by the General Services Administration, including post offices;Whereas from 2006 to 2011, 71 percent of the complaints
			 received by the Access Board regarding the Architectural Barriers Act of 1968
			 concerned a post office or other facility of the United States Postal
			 Service;Whereas the United States Postal Service employs
			 approximately 522,000 people, making it the second-largest civilian employer in
			 the United States;Whereas approximately 3,200,000 people visit 1 of
			 the 31,857 post offices in the United States each day; andWhereas the United States was founded on principles of
			 equality and freedom, and these principles require that all people, including 
			 people with disabilities, are able to engage as equal members of society: Now,
			 therefore, be itThat Congress—(1)recognizes the immense hardships that
			 people with disabilities in the United States must overcome every day;(2)reaffirms its
			 support of the Act entitled An Act to insure that certain buildings
			 financed with Federal funds are so designed and constructed as to be accessible
			 to the physically handicapped, approved August 12, 1968 (42 U.S.C. 4151
			 et seq.), commonly known as the Architectural Barriers Act of
			 1968, and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101
			 et seq.), and encourages full compliance with such Acts;(3)recommends that
			 the United States Postal Service and Federal agencies install power-assisted
			 doors at post offices and other federally funded facilities, respectively, to
			 ensure equal access for all people of the United States; and(4)pledges to
			 continue to work to identify and remove the barriers that prevent all people of
			 the United States from having equal access to the services provided by the
			 Federal Government.